Title: To Thomas Jefferson from Thomas G. Watkins, 4 May 1823
From: Watkins, Thomas G.
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Jonesborough East Tennessee
                            May 4. 1823—
                        
                    I have been much rejoiced to hear from a friend in your vicinity that your general health has continued good and the amendment of your arm progressive, and although I have much reason to believe and indeed to know that your correspondents are already too numerous for your comfort, I must not resist the desire I feel to tell you, how sincerely I pray, that, God may continue to you the blessings that surround you, & extend them to the greatest desirable length—Mrs Watkins who expresses as she feels much gratitude and attachment for your kindness to her particularly desires to be included in the expression of these sentiments. We had a wet and muddy journey to this country but the trouble is all over, and we are enjoying now a delightful spring and the society of our friends. After crossing the blue ridge we lost all traces of the drought which so severely oppressed some of our counties last year below the ridge—Corn, the staff of the poor, and the dumb beast, is everywhere abundant and cheap—corn 25 cents pr bushel—bacon 8 cents depreciated currency—Yet the people are not happy—farming is too plodding—every one would be dashing into some more rapid scheme of wealth—or selling out & trying somewhere else. restless man! when blessings surround you, you prize them not—when absent you murmur at providence! Of all the prolific sources of restlessness and misery I believe emigration is the greatest Our habits upturn root and branch from the native home of their heart—can never take deep root, nor know steadiness again—ever passing breeze wafts them to and fro and the little bundle  scattered before the four winds is divided and destroyed. The pioneers of souls to a happy eternity—perceiving the restlessness produced by those causes here, are anxiously pointing out the superior blessings of our other world and are everywhere gathering a fruitful harvest from the disposal of their presumptive rights & the proffered location there. In your quiet and happy retirement from the busy bustle of political cares & strife, I do not know whether I ought to obtrude upon you any remarks in that way—but as you must catch some of the passing excitement on the grand subject of the approaching presidential election—it may not be entirely uninteresting to hear what is passing here. The election of Genl Jackson to the presidency and reelection of Colo John Williams to the Senate of U.S. absorb all other points—these two gentlemen have been considered in the most pointed opposition to each other—and as those who wished to prevent the reelection of Colo William, whose term expired with the last session of congress, were impressed with a belief a year ago that he was too strong to be postponed by a direct attack—an indirect one was proposed—I speak what I believe to be most probable from all I hear—It was supposed that to act consistently, Colo Williams must be opposed to the Genl for the presidency—consequently if the Genl could be nominated to the presidency with legislative authority—Colo. W. woud be thus unavoidably in array against the voice of his state pronounced with great authority—but although the people from a mixture of gratitude state pride &c &c cou’d readily be brought to honour  one man who has brought military honors home to them—they will not feel so clearly the necessity of aiding this measure by dishonouring another whose merits in a civil & military point of view both—have been conspicuous and extensively admitted—there is much reason to believe therefore that the Colo. will be reelected—he and his friends are silently but determinedly for Mr Crawford for the presidency. but, one thing at a time, they push to secure his election first—that done they take the field for Crawford or whoever the republicans nominate in caucus next session of Congress—his election lost—they will do the next best they can—at present in this state the Genl friends are loud and unopposed. but I have had free conversations with some of his leading friends—they admit he had no chance—but they wish to wield all the influence of his name to defeat Colo William—and next to that their object is—“the world against Crawford”—Adams is their next object—but say they—the general may be brought to terms with Mr Clay—Mr Calhoun & Dewit Clinton seem not to be thought of here. There is a strong Presbyterian interest secretly but actively in operation for Mr Adams—and a few old time republicans say that about the same course is adopted by the presbyterians in relation to Mr Adams Jr & Mr Crawford—that used to be pursued towards Mr Adams Senr and yourself. If Colo John Williams gains his election and a caucus nomination is effected—I shall consider half the votes if not all of this state, certain, in behalf of the nominated candidate I have seen Colo Williams—he has heard from every county & if his friends are not greatly deceived, he says he feels secure of his election—Judge White  spanish commission and president of the state bank of Tennessee is said  be openly now for Colo. Williams—heretofore there had certainly been a cool and the Judge was believed to be opposed to the Colo. & in the interest of the Genl—I consider the contest in favour of Williams somewhat doubtful yet but all the pacts in East Tennessee so far are in favour of him—no opponent had been agreed upon yet—none can be started any way equal to him in E. T.— Tennessee is politically as well as geographically divided—and prescription gives a senator to each end—West Tennessee has her Senator & shou’d she offer another, it would be in violation of the established prejudices of both East & west Tennessee. It will be very difficult therefore to defeat Colo. W. who is highly approved and popular upon every other score than Genl Js dislike of him—on this ground the opposition is inveterate as well as powerful—and it is difficult to say what 3 months may effect—the election for the legislature that must decide comes on in august next—and the test of the candidates publicly required is—for or against Colo. Williams for Senator to Congress—I beg you to present me with Mrs Watkins affectionately to all your familywith the greatest respect I am Dear Sir affectionately yr friend & obedt Servt
                        Th G. Watkins
                    I have imparted my wish to Colo. Williams only—it will want his support certainly and all he can effect—I still look to Virginia!